DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the claims require substantial computational time, even on a supercomputer. While this may be true for some CFD applications, the claims do not require a specific scope of scale for the calculations performed (such as in terms of the size of the data set being calculated). A relatively small dataset would be tedious, but not unreasonable for a person to compute by hand with aid of pencil and paper.  As such, applicant's argument that the claims cannot be performed mentally is respectfully not persuasive.  Even if the CFD flow were found to be impractical to be performed mentally (with aid of pen and paper), this does not address the alternative scenario where the claims are directed to mathematical concepts.
Applicant argues that the claims require the use of a computer.  This amounts to invocation of a generic computer component merely as a tool to carry out the claimed steps.  As such, the claims remain ineligible and the 35 USC 101 rejections are maintained.
Applicant argues that Jung fails to describe the CFD surrogate machine learning model as claimed.  Applicant argues that Jung "performs an actual CFD simulation in order to identify the CFD flow", and in contrast the claims require using a machine learning model as a surrogate for a CFD simulator, meaning that the CFD simulation does not have to be performed.  Applicant argues that Jung does not describe a machine learning model (thereby failing to teach the claimed features).  This is persuasive, as while Jung discloses use of regression, it does not disclose the use of machine learning.  Bai, however, previously cited for claim 7, does disclose the use of machine learning to provide 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process or alternatively mathematical concepts) without significantly more. Claims 1-8 are directed to an apparatus (computing system), claims 9-16 are directed to a method (process), and claims 17-20 are directed to a non-transitory computer readable medium (article of manufacture).  Claim 1 is substantially similar to claims 9 and 17, and recites:
a storage configured to store input data comprising (this is describing generic computing component, such as memory, performing the generic computer task of storing data)
shape parameters of a geometric object and (a person can write such parameters down on paper, or alternatively these represent numerical values and mathematical relationships in the form of geometry)
flow parameters associated with external conditions of a flow; and (the analysis of the prior limitation is applicable here)
a processor configured to (this is a generic computer component carrying out the generic task of executing computer instructions to perform calculations)

wherein the CFD surrogate model is trained based on simulations of CFD flows created by executing a CFD simulation system, and (this is equivalent to providing numerical data input to the mathematical algorithms, or alternatively a person can train their own thinking by reviewing available data on paper)
store one or more attributes of the predicted flow about the geometric object via a storage device. (as with the first limitation, this is a generic computer component performing a generic task.  The data being stored is numerical data that could be written down by a person on paper, or represents numerical values resulting from mathematical equations)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a generic computer components (as described above). The generic computer components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 9 and 17 are ineligible for the rationale described above, which is equally applicable to them.
Claims 2-3 describe that the feature being modeled is an airfoil or turbine, but this amounts to abstract information associated with the numerical values (no physical turbine is involved, only numerical values representing one).  Claims 4-7 describe further features of the numerical operations that are mathematical calculations/concepts or that could be performed by a person mentally.  Claim 8 describes displaying graphical data regarding several parameters.  These parameters represent numerical information resulting from the calculations, and a person could calculate them on paper or they represent mathematical calculation results in numerical format.  The display feature amounts to extra-solution display of information – equivalent to selecting information for display – that amounts to insignificant extra-solution activity.  See MPEP 2106.05(g).  As such, these dependent claims remain ineligible.  Claims 10-16 and 18-20 are substantially similar to claims 2-8, the analysis set forth above is applicable to them as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8-10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1) and Bai (Bai, C. A., & Zhou, C. (June 2018). Pressure Predictions of Turbine Blades with Deep Learning. arXiv preprint arXiv:1806.06940.).
Regarding Claim 1:
Jung teaches:
shape parameters of a geometric object and (Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results)

predict, via execution of a model running on a computing system, a CFD flow about the geometric object based on the shape parameters and the flow parameters included in the input data, (p.1154, To review the results of the comparison, at the design point (airflow rate is 70 m3/hr), the CFD predicted static pressure to be a little higher compared to the experimental results, and the Best efficiency point (BEP) predicted by the CFD was towards the low airflow rates.; Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results; p.1150, optimum models with improved performances were derived by using linear regression equations, and the causes of the performance improvement were analyzed through the internal flow field in the CFD results. )
wherein the CFD surrogate model is trained based on simulations of CFD flows created by executing a CFD simulation system, and (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
Jung does not teach in particular, but Rajnarayan teaches:
a storage configured to store input data comprising (¶108 In operation 804, a representative set of computer-generated aircraft surfaces and fluid flows are obtained. For example, aircraft surfaces with varying characteristics (e.g., wings having different airfoil profiles or sweep angles) may be selected or defined by the user.)
a processor configured to (¶132 implemented as computer software (computer-executable instructions) executed on a processor of a computer system. FIG. 16 depicts an exemplary computer system)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the computer implementation of Rajnarayan to carry out the modeling set forth by Jung, in order to allow a designer to select an aircraft surface design that optimizes particular fluid-flow characteristics (Rajnarayan ¶27).
Jung does not teach in particular, but Bai teaches:
execution of a computational fluid dynamics (CFD) surrogate machine learning model running on a computing system (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Regarding Claims 2:
Jung teaches:
wherein the predicted CFD flow about the geometric object comprises a predicted flow about an airfoil. (Figs. 1 and 2 illustrate modeled fans)

Regarding Claim 7:
Jung in view of Rajnarayan does not teach in particular, but Bai teaches:
wherein the predictive model is a deep learning neural network. (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Regarding Claim 8:
Jung does not teach in particular, but Rajnarayan teaches:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the display functionality of Rajnarayan to output the data generated by the combined system of Jung and Rajnarayan as set forth above, in order to present information to the user (¶135) in a conventional manner.

Regarding Claim 9:
Jung teaches:
shape parameters of a geometric object and (Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results)
flow parameters associated with external conditions of a flow; (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
predicting, via execution of a model running on a computer system, a CFD flow about the geometric object based on the shape parameters and the flow parameters included in the input data, (p.1154, To review the results of the comparison, at the design point (airflow rate is 70 m3/hr), the CFD predicted static pressure to be a little higher compared to the experimental results, and the Best efficiency point (BEP) predicted by the CFD was towards the low airflow rates.; Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results; p.1150, optimum models with improved performances were derived by using linear regression equations, and the causes of the performance improvement were analyzed through the internal flow field in the CFD results. )
wherein the CFD surrogate model is trained based on simulations of CFD flows created by executing a CFD simulation system, and (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
Jung does not teach in particular, but Rajnarayan teaches:
receiving input data comprising (¶108 In operation 804, a representative set of computer-generated aircraft surfaces and fluid flows are obtained. For example, aircraft surfaces with varying characteristics (e.g., wings having different airfoil profiles or sweep angles) may be selected or defined by the user.)
storing one or more attributes of the predicted flow about the geometric object via a storage device. (¶112 In operation 810, the local growth rates produced in operation 806 are stored in the dataset; ¶133 The computer-executable instructions may be stored on one or more types of non-transitory storage media including RAM 1610, hard drive storage 1612, or other computer-readable storage media 1614.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the computer implementation of Rajnarayan to carry out the modeling set forth by Jung, in order to allow a designer to select an aircraft surface design that optimizes particular fluid-flow characteristics (Rajnarayan ¶27).
Jung does not teach in particular, but Bai teaches:
a computational fluid dynamics (CFD) surrogate machine learning model running on a computer system (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Regarding Claims 10:
Jung teaches:
wherein the predicted flow about the geometric object comprises a predicted flow about an airfoil. (Figs. 1 and 2 illustrate modeled fans)

Regarding Claim 15:
Jung in view of Rajnarayan does not teach in particular, but Bai teaches:
wherein the predictive model is a deep learning neural network. (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Regarding Claim 16:
Jung does not teach in particular, but Rajnarayan teaches:
wherein the method further comprises displaying graphical data about one or more of velocity, turbulence parameters, density, pressure, enthalpy, and temperature, of the predicted flow. (¶68 In a further example, boundary-layer properties that include mode-shape parameterizations of the velocity and temperature profiles may be used for crossflow vortices using a technique such as the SVD method described above; Fig. 5; ¶135 Web browser is used for accepting input data from the user and presenting a display to the user in accordance with the exemplary user interface described above)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the display functionality of Rajnarayan to output the data generated by the combined system of Jung and Rajnarayan as set forth above, in order to present information to the user (¶135) in a conventional manner.

Regarding Claim 17:
Jung teaches:
shape parameters of a geometric object and (Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results)
flow parameters associated with external conditions of a flow; (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
predicting, via execution of a model running on a computing system, a CFD flow about the geometric object based on the shape parameters and the flow parameters included in the input data, (p.1154, To review the results of the comparison, at the design point (airflow rate is 70 m3/hr), the CFD predicted static pressure to be a little higher compared to the experimental results, and the Best efficiency point (BEP) predicted by the CFD was towards the low airflow rates.; Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results; p.1150, optimum models with improved performances were derived by using linear regression equations, and the causes of the performance improvement were analyzed through the internal flow field in the CFD results. )
wherein the CFD surrogate model is trained based on simulations of CFD flows created by executing a CFD simulation system; and (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
Jung does not teach in particular, but Rajnarayan teaches:
receiving input data comprising (¶108 In operation 804, a representative set of computer-generated aircraft surfaces and fluid flows are obtained. For example, aircraft surfaces with varying characteristics (e.g., wings having different airfoil profiles or sweep angles) may be selected or defined by the user.)
storing one or more attributes of the predicted flow about the geometric object via a storage device. (¶112 In operation 810, the local growth rates produced in operation 806 are stored in the dataset; ¶133 The computer-executable instructions may be stored on one or more types of non-transitory storage media including RAM 1610, hard drive storage 1612, or other computer-readable storage media 1614.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the computer implementation of Rajnarayan to carry out the modeling set forth by Jung, in 
Jung does not teach in particular, but Bai teaches:
execution of a computational fluid dynamics (CFD) surrogate machine learning model running on a computing system (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Regarding Claim 18:
Jung teaches:
wherein the predicted flow about the geometric object comprises a predicted flow about an airfoil. (Figs. 1 and 2 illustrate modeled fans)

Claims 3, 4, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1) and Bai (Bai, C. A., & Zhou, C. (June 2018). Pressure Predictions of Turbine Blades with Deep Learning. arXiv preprint arXiv:1806.06940.), and further in view of Mikic (US 20200331602 A1).
Regarding Claim 3:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the airfoil comprises at least one of an aircraft engine, a gas turbine, a wind turbine, and a steam turbine. (Figs. 14, 18, and 20; ¶43 including a gas-turbine engine; ¶87 The rotor hub rotatably mounts rotary airfoil blade(s).; ¶112 simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 4:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the processor is further configured to convert the shape parameters and the flow parameters into a numerical format that is configured for processing by the CFD surrogate machine learning model. (¶112 numerically defining an airfoil geometry using the parameterization output of Block S100 … simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 11:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the airfoil comprises at least one of an aircraft engine, a gas turbine, a wind turbine, and a steam turbine. (Figs. 14, 18, and 20; ¶43 including a gas-turbine engine; ¶87 The rotor hub rotatably mounts rotary airfoil blade(s).; ¶112 simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 12:

converting the shape parameters and the flow parameters into a numerical format that is configured for processing by the predictive model. (¶112 numerically defining an airfoil geometry using the parameterization output of Block S100 … simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 19:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the airfoil comprises at least one of an aircraft engine, a gas turbine, a wind turbine, and a steam turbine. (Figs. 14, 18, and 20; ¶43 including a gas-turbine engine; ¶87 The rotor hub rotatably mounts rotary airfoil blade(s).; ¶112 simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 20:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1) and Bai (Bai, C. A., & Zhou, C. (June 2018). Pressure Predictions of Turbine Blades with Deep Learning. arXiv preprint arXiv:1806.06940.), and further in view of Yu (US 20200332764 A1).
Regarding Claim 5:
Jung teaches:
wherein the processor is further configured to predict the CFD flow about the geometric object based on constant and dynamic shape parameters for the geometric object (p. 1151, the preliminary fan model was designed so that the blade thickness is maintained constantly at 1.4 mm and the GV thickness at 1.0 mm. ; p.1155, The number of design parameters, for analyzing the shape parameter effects of the blade in the impeller domain, is 4 EA as follows: … the ranges for the shape parameter changes were as follows: ± 0.2 for the factor Aimp (span position), ± 1 EA for the factor Bimp, ± 2 deg for the factor Cimp and ± 4 deg for the factor Dimp. )
under steady [[…]] conditions. (p.1151, The numerical analysis was performed by solving 3-D steady incompressible Reynolds-averaged Navier-Stokes (RANS) equations with a commercial code ANSYS-CFX ver. 15)
Jung in view of Rajnarayan does not teach in particular, but Yu teaches:
and unsteady flow conditions. (¶108 The governing equations of fluid flow are the unsteady Reynolds-averaged Navier-Stokes (URANS) equations. In this example, the turbulence model was selected as the Spalart-Allmaras (S-A) model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate with the unsteady model of Yu in addition to the steady model of Jung in Jung's simulations, in order to generate simulation results that can provide improved turbine efficiency (Yu, ¶97).

Regarding Claim 13:
Jung teaches:
wherein the predicting comprises predicting the flow about the geometric object based on constant and dynamic shape parameters for the geometric object (p. 1151, the preliminary fan model was designed so that the blade thickness is maintained constantly at 1.4 mm and the GV thickness at 1.0 mm. ; p.1155, The number of design parameters, for analyzing the shape parameter effects of the blade in the impeller domain, is 4 EA as follows: … the ranges for the shape parameter changes were as follows: ± 0.2 for the factor Aimp (span position), ± 1 EA for the factor Bimp, ± 2 deg for the factor Cimp and ± 4 deg for the factor Dimp. )
under steady [[…]] conditions. (p.1151, The numerical analysis was performed by solving 3-D steady incompressible Reynolds-averaged Navier-Stokes (RANS) equations with a commercial code ANSYS-CFX ver. 15)
Jung in view of Rajnarayan does not teach in particular, but Yu teaches:
and unsteady flow conditions. (¶108 The governing equations of fluid flow are the unsteady Reynolds-averaged Navier-Stokes (URANS) equations. In this example, the turbulence model was selected as the Spalart-Allmaras (S-A) model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate with the unsteady model of Yu in addition to the steady model of Jung in Jung's simulations, in order to generate simulation results that can provide improved turbine efficiency (Yu, ¶97).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2147